Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
2.	Claims 32-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of records Goodman et al. (US 5822299) and Walters et al. (US 2002/0176131) does not disclose or render obvious claim limitation of a claim 32, 49 and 53 including “… a message generator at a local ingress line card configured to generate a local path quality word and to send the local path quality word to at least one remote ingress line card via a switch fabric; a comparator at the local ingress line card configured to: compare the local path quality word to a remote path quality word received from a corresponding one of the at least one remote ingress line card; and determine whether to transmit traffic from the local ingress line card to the switch fabric based on the comparison of the local path quality word to the remote path quality word”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462